United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Danville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0915
Issued: October 24, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 26, 2018 appellant, through counsel, filed a timely appeal from a March 1, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $39,681.18; and (2) whether OWCP properly
determined that appellant was at fault in the creation of the overpayment of compensation, thereby
precluding waiver of recovery of the overpayment.
FACTUAL HISTORY
On February 22, 2011 appellant, then a 46-year-old nursing assistant, filed an occupational
disease claim (Form CA-2) alleging a right arm injury while at work due to using her right arm to
care for patients. She indicated that she first became aware of her claimed injury on January 17,
2011 and first realized on February 15, 2011 that it was caused or aggravated by her federal
employment. OWCP initially accepted that appellant sustained a right wrist sprain and
enthesopathy of the right wrist/carpus. It later expanded the acceptance of her claim to include the
conditions of tenosynovitis of the right hand/wrist, joint derangement of the right hand, joint pain
of the right forearm, and depressive disorder (not elsewhere classified).3
Appellant underwent a series of OWCP-approved right upper extremity surgeries,
including right wrist arthroscopy with scapholunate debridement on June 17, 2011, right radial
styloidectomy, scapholunate joint reconstruction, and posterior interosseous nerve neurectomy on
August 30, 2011, and right wrist hardware removal and proximal carpectomy on March 9, 2012.
On June 19, 2014 appellant filed a claim for compensation (Form CA-7) seeking a schedule
award due to her accepted employment injuries.
In a January 17, 2014 report, Dr. Neil Allen, an attending Board-certified internist and
neurologist, determined that appellant had 14 percent permanent impairment of her right upper
extremity under the standards of the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides).4
In a November 24, 2014 report, Dr. David H. Garelick, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, expressed agreement with Dr. Allen’s assessment
that appellant had 14 percent permanent impairment of her right upper extremity.
By decision dated September 8, 2015, OWCP granted appellant a schedule award for 14
percent permanent impairment of her right upper extremity. The award ran for 43.68 weeks from
December 14, 2014 to October 15, 2015. It listed this period on line 3 of the form as “Period of

3

Appellant stopped work on June 21, 2011 and OWCP began paying her disability compensation on the daily rolls
effective that date.
4

A.M.A., Guides (6th ed. 2009).

2

Award” and noted, “Payment of your award ends when you have been paid for the last day shown”
in line 3.5
Per the September 8, 2014 schedule award, OWCP began paying appellant schedule award
compensation on the periodic rolls beginning effective December 14, 2014. Beginning August 23,
2015, the payments for schedule award compensation began to appear in the computerized
Integrated Federal Employees’ Compensation System (iFECS) as payments for disability
compensation. A certified September 3, 2015 payment record in the case record noted, “The
[periodic rolls] plate for the [schedule award] was terminated in error per decision dated
December 16, 2014. [Appellant] is being placed back on the [periodic rolls]; however, the system
will show the payment as disability and not [schedule award], due to a glitch in the program that
will not allow the pay type to be changed to [schedule award].”
In a June 29, 2017 notice, OWCP advised appellant of its preliminary determination that
she received a $39,681.18 overpayment of compensation for the period October 16, 2015 to
February 4, 2017 because she received compensation for this period despite the fact that the period
of her September 8, 2015 schedule award ended on October 15, 2015.6 It also made a preliminary
determination that she was at fault in the creation of the overpayment because she accepted
payments which she knew or should have known to be incorrect.7 OWCP advised appellant that
she could submit evidence challenging the fact, amount, or finding of fault, and request waiver of
recovery of the overpayment. It informed her that she could submit additional evidence in writing
or at prerecoupment hearing, but that a prerecoupment hearing must be requested within 30 days
of the date of the written notice of overpayment. OWCP requested that appellant complete and
return an enclosed overpayment recovery questionnaire (Form OWCP-20) within 30 days even if
she was not requesting waiver of recovery of the overpayment.
On July 10, 2017 appellant requested a prerecoupment telephone hearing with a
representative of OWCP’s Branch of Hearings and Review. She contested the issues of fact,
amount, and fault, and requested waiver of recovery of the overpayment. Appellant asserted that
she was without fault in the creation of the overpayment because she spoke to “the caseworker”

5
OWCP previously issued appellant a schedule award on December 16, 2014 for 14 percent permanent impairment
of her right upper extremity which contained the incorrect period of award from December 14, 2014 to
January 10, 2015. It issued its September 8, 2015 schedule award in order to correct this error.
6
The case record contains payment records showing that appellant received $39,681.18 in compensation for the
period October 16, 2015 to February 4, 2017. As noted above, the payments were identified as being for “disability”
rather than for “schedule award” in iFECS for the period August 23, 2015 to February 4, 2017.
7

OWCP noted that the September 8, 2015 schedule award advised appellant of the period during which schedule
award compensation would be paid, i.e., December 14, 2014 to October 15, 2015. It determined that she, therefore,
knew that she was not entitled to receive compensation after October 15, 2015.

3

about whether she was entitled to the payment she received and then submitted information as
requested by OWCP.
Appellant submitted an overpayment recovery questionnaire (Form OWCP-20), completed
on July 21, 2017, in which she listed monthly income of $2,102.32, monthly expenses of
$2,404.00, and assets of $15,075.42.
During the prerecoupment hearing held on December 6, 2017, counsel argued that
appellant telephoned OWCP on an unspecified date and an OWCP claims examiner told her that
she was entitled to keep all the monies she received. Appellant provided testimony regarding her
financial situation, including her monthly income, and monthly expenses.
By decision dated March 1, 2018, OWCP’s hearing representative determined that
appellant received an overpayment of compensation in the amount of $39,681.18 for the period
October 16, 2015 to February 4, 2017 because she received compensation for this period despite
not being entitled to same. She found that appellant was at fault in the creation of the overpayment,
thereby precluding waiver of recovery of the overpayment. The hearing representative explained
that appellant was apprised of the fact that her schedule award compensation ended on October 15,
2015 and that she knew or should have known that she was not entitled to receive compensation
thereafter. She required recovery of the overpayment by deducting $200.00 from appellant’s
continuing compensation payments every 28 days.8
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.9 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”10
Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not

8

With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those cases where OWCP
seeks recovery from continuing compensation benefits. D.R., 59 ECAB 148 (2007); Miguel A. Muniz, 54 ECAB
217 (2002). As appellant was not in receipt of continuing compensation at the time of OWCP’s March 1, 2018
overpayment determination, the Board does not have jurisdiction over the method of recovery of the overpayment in
this case. See Lorenzo Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441. In her March 1, 2018 decision, OWCP’s
hearing representative noted that appellant paid back $14,772.25 of the overpayment with a check dated July 18, 2017.
9

5 U.S.C. § 8102(a).

10

Id. at § 8129(a).

4

receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.11
The schedule award provisions of FECA12 and its implementing federal regulations,13 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body.
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $39,681.18.
By decision dated September 8, 2015, OWCP granted appellant a schedule award for 14
percent permanent impairment of her right upper extremity. The award ran for 43.68 weeks from
December 14, 2014 to October 15, 2015. It listed this period on line 3 of the form as “Period of
Award” and noted, “Payment of your award ends when you have been paid for the last day shown”
in line 3. Appellant received compensation for the period October 16, 2015 to February 4, 2017
despite the fact that her schedule award ended on October 15, 2015 and she had no entitlement to
compensation after that date.14 The Board thus finds that she received a $39,681.18 overpayment
of compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of this subchapter or would be against
equity and good conscience.15 No waiver of recovery is possible if the claimant is at fault in the
creation of the overpayment.16 Section 10.433 of OWCP’s implementing regulations provides that
in determining whether a claimant is at fault, it will consider all pertinent circumstances. An
individual is with fault in the creation of an overpayment when he or she:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or

11

Id. at § 8116(a).

12

Id. at § 8107.

13

20 C.F.R. § 10.404.

14

The Board notes that appellant had no entitlement to schedule award compensation or any other type of
compensation, including disability compensation, for the period October 16, 2015 to February 4, 2017. See supra
note 6.
15

5 U.S.C. § 8129(b).

16

L.J., 59 ECAB 264 (2007).

5

“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”17
The Board has held that an employee who receives payments from OWCP in the form of
direct deposit may not be at fault the first time incorrect funds are deposited into his or her account,
as the acceptance of the resulting overpayment lacks the requisite knowledge.18 The Board has
also held in cases involving a series of incorrect payments, where the requisite knowledge is
established by a letter or telephone call from OWCP or simply with the passage of time and a
greater opportunity for discovery, the claimant will be at fault for accepting the payments
subsequently deposited.19 Previous cases have held that receiving one or two erroneous direct
deposit payments does not necessarily create the requisite knowledge to find that a claimant was
at fault in the creation of the overpayment.20
ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the $39,681.18
overpayment of compensation because she accepted payments that she knew or should have known
to be incorrect. The Board finds, however, that OWCP failed to establish that, at the time she
accepted the initial payment of compensation following the expiration of her schedule award on
October 15, 2015, she knew or should have known the payment was incorrect.
As discussed, in cases where a claimant receives compensation through direct deposit,
OWCP must establish that at the time a claimant received the direct deposit in question that he or
she knew or should have known that the payment was incorrect.21 The Board has held that an
employee who receives payments from OWCP in the form of a direct deposit may not be at fault
for the first incorrect deposit into his or her account and, in some cases, the second incorrect
deposit, since the acceptance of the overpayment, at the time of receipt of the direct deposit, lacks
the requisite knowledge.22 Because fault is defined by what the claimant knew or should have
known at the time of acceptance, one of the consequences of electronic fund transfers is that the
claimant may lack the requisite knowledge at the time of such incorrect payment.23 Whether or
not OWCP determines that an individual is at fault with respect to the creation of an overpayment

17

20 C.F.R. § 10.433.

18

See Tammy Craven, 57 ECAB 689 (2006).

19

Id.

20

V.S., Docket No. 13-1278 (issued October 23, 2013).

21

See C.K., Docket No. 12-0746 (issued May 1, 2012).

22

See supra note 18; see also George A. Hirsch, 47 ECAB 520 (1996).

23

Id.

6

depends on the circumstances surrounding the overpayment.24 It is not appropriate, however, to
make a finding that a claimant has accepted an overpayment via direct deposit until such time as a
reasonable person would have been aware that this overpayment had occurred. This awareness
could be established either through documentation such as a bank statement or notification from
OWCP or where a reasonable period of time has passed during which a claimant could have
reviewed independent confirmation of the incorrect payment.25
Appellant received compensation by direct deposit payments every 28 days. The evidence
of record does not establish that, as of the first and second direct deposits of compensation after
the expiration of her schedule award on October 15, 2015, she knew or should have known that
she was accepting a direct deposit to which she was not entitled. There is no documentation or
other evidence to demonstrate that appellant had clear knowledge at the time she received the first
direct deposit from OWCP on October 17, 2015, covering the period September 20 to October 17,
2015 (containing only two days of compensation to which she was not entitled -- October 16
and 17, 2015), that this portion of the payment was incorrect. In addition, there is no
documentation/evidence showing that she had clear knowledge at the time she received the second
direct deposit on November 14, 2015, covering the period October 18 to November 14, 2015, that
the payment was incorrect. The Board notes that a reasonable period of time had not passed during
which appellant could have reviewed bank statements or been informed of the incorrect payments.
Therefore, she is not at fault in the acceptance of the direct deposits covering the period of the
overpayment from October 16 to November 14, 2015.
Even though OWCP may have been negligent in making incorrect payments, this does not
excuse a claimant from accepting payments he or she knew or should have known to be incorrect.26
In cases involving a series of incorrect payments, where the requisite knowledge is established by
documentation from OWCP or simply with the passage of time and opportunity for discovery, the
claimant will be at fault for accepting the payments subsequently deposited.27
By the time of the third payment dated December 12, 2015 (covering the period
November 15 to December 12, 2015), appellant knew or should have known that she was no longer
entitled to compensation. Her schedule award had expired on October 15, 2015 and, given the
passage of time, she would have realized by the time of the third direct deposit that she was not
entitled to further compensation. Appellant had been clearly advised by OWCP regarding the
period of her schedule award. In the September 8, 2015 decision granting her schedule award,
OWCP advised her that the schedule award ran for 43.68 weeks and that the period of the award
was December 14, 2014 to October 15, 2015. It listed this period on line 3 of the form as “Period
of Award” and noted, “Payment of your award ends when you have been paid for the last day
shown” in line 3. Despite such knowledge, appellant accepted compensation payments for the
period November 15, 2015 to February 4, 2017 which she knew or should have known to be

24

Id.; see also K.D., Docket No. 13-451 (issued April 12, 2013).

25

See K.H., Docket No. 06-191 (issued October 30, 2006).

26

See William E. McCarty, 54 ECAB 525 (2003).

27

See J.W., Docket No. 10-1271 (issued February 3, 2011); see also Karen Dixon, 56 ECAB 145 (2004).

7

incorrect.28 Therefore, she was at fault in the creation of the overpayment during this period under
the third prong of the test denoted above.29
Accordingly, the Board will affirm the finding of fault for the remaining period of the
overpayment, i.e., November 15, 2015 to February 4, 2017. When an employee is at fault in the
creation of an overpayment of compensation, no waiver of recovery of the overpayment is possible
under FECA, and therefore appellant would not be entitled to waiver of recovery of the
overpayment for the period November 15, 2015 to February 4, 2017.30
The Board finds that this case is not in posture for decision regarding the issue of waiver
of recovery of the overpayment for the direct deposits on October 17 and November 14, 2015
covering the period of the overpayment from October 16 to November 14, 2015. The Board will
set aside the March 1, 2018 decision regarding the issue of fault as to the October 17 and
November 14, 2015 direct deposits and will remand the case for OWCP to determine whether
appellant is entitled to waiver of recovery of the overpayment for the direct deposits of
compensation covering the period of the overpayment from October 16 to November 14, 2015.31
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$39,681.18 for the period October 16, 2015 to February 4, 2017. The Board further finds that she
was without fault for the period of the overpayment from October 16 to November 14, 2015, but
at fault for the period of the overpayment from November 15, 2015 to February 4, 2017. The case
will be remanded for consideration of waiver of the recovery of the overpayment from October 16
to November 14, 2015.

28
After OWCP issued its June 29, 2017 preliminary overpayment determination, appellant asserted that she had
been misled regarding the date when her payments for schedule award compensation would end and therefore she was
not aware that she impermissibly received compensation after her schedule award had ended. However, she failed to
present evidence supporting this contention. During the December 6, 2017 prerecoupment hearing, counsel contended
that appellant telephoned OWCP on an unspecified date and an OWCP claims examiner told her that she was entitled
to keep all the monies she received. The case record does not contain a record of such a telephone conversation. The
Board notes that there is no indication in the case record that appellant had any basis to believe that she was entitled
to additional compensation after her schedule award ended on October 15, 2015.
29

See supra note 17. See also T.F., Docket No. 16-0436 (issued August 2, 2016).

30

See supra note 16.

31

As noted above, the Board does not have jurisdiction over the method of recovery of the overpayment. See supra
note 8. In her March 1, 2018 decision, OWCP’s hearing representative noted that appellant paid back $14,772.25 of
the overpayment with a check dated July 18, 2017.

8

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2018 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part, and the case is remanded for
further action consistent with this decision of the Board.
Issued: October 24, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

